Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 4/28/2022.
2.	Claims 1-19 are pending in the application. Claims 1, 18, and 19 are independent claims.
3.	Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casal have been withdrawn pursuant to applicant’s amendments.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gladieux et al., USPN 7,302,674 filed (8/6/2003).
In reference to dependent claim 1, Gladieux teaches:
	an acquirer that acquires information relating to a subject job step included in a plurality of job steps (See Gladieux, Col. 11-13) a project management system includes a means of assigning documents for review to specific users and tracking/acquiring information regarding conditional information as it pertains to whether a user completed a sign-off of the document. The sign-off confirmation related directly to corresponding notifications steps as they relate to the job of viewing a document. 
	 shifting controller that performs control to shift the subject job steps to another job step automatically in response to a determination (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
	the shifting controller further determining whether a number of response documents or a response period is set in the subject job step, and, when it is determined that the number of response documents or the response period is set, the shifting controller only performs the control to shift the subject job step to the another step after the number of response documents reaches a predetermined number or a predetermined response period elapses (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to dependent claim 2, Gladieux teaches:
	The acquirer acquires the response document; and If the first return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to dependent claim 3, Gladieux teaches:
	The acquirer acquires the response document; and if the first return condition is satisfied, the shifting controller repeats the subject step or shifts the subject job step to a preceding subject job step (See Gladieux, Col. 13) A means of allowing each of a plurality to review and sign-off and thus repeating the job step when each reviewer signs off on the document.
In reference to dependent claim 4, Gladieux teaches:
	If the first return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (See Gladieux, Col. 13) A means of allowing each of a plurality to review and sign-off and thus repeating the job step when each reviewer signs off on the document.


In reference to dependent claim 5, Gladieux teaches:
	Wherein the first return condition indicates that the content of the response document does not conform to content of the request or that the response document needs changing (See Gladieux, Col. 13) The reviewer may sign off on the document as approved and/or not approved thus stating that the response document does not conform to content of the request. 
In reference to dependent claim 6, Gladieux teaches:
	Wherein the first return condition indicates that the content of the response document does not conform to content of the request or that the response document needs changing (See Gladieux, Col. 13) The reviewer may sign off on the document as approved and/or not approved thus stating that the response document does not conform to content of the request. 
In reference to dependent claim 7, Gladieux teaches:
	Wherein the first return condition indicates that the content of the response document does not conform to content of the request or that the response document needs changing (See Gladieux, Col. 13) The reviewer may sign off on the document as approved and/or not approved thus stating that the response document does not conform to content of the request. 
In reference to dependent claim 8, Gladieux teaches:
	the acquirer acquires an instruction to change a setting of a format used for exchanging documents in the subject job step; and (See Gladieux, Col. 13) a means of receiving a modification to the reviewer’s reviewer type thus generating a notification based on the change made in the settings. Further, the reference allows for changes to the dates related to the document review beginning and ending dates.
	if the second return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent job step (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to dependent claim 9, Gladieux teaches:
	the acquirer acquires an instruction to change a setting of a format used for exchanging documents in the subject job step; and (See Gladieux, Col. 13) a means of receiving a modification to the reviewer’s reviewer type thus generating a notification based on the change made in the settings. Further, the reference allows for changes to the dates related to the document review beginning and ending dates.
	if the second return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent job step (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to dependent claim 10, Gladieux teaches:
	The acquirer acquires an instruction to change a setting of a format used for exchanging documents in the subject job step (See Gladieux, Col. 13) a means of receiving a modification to the reviewer’s reviewer type thus generating a notification based on the change made in the settings. Further, the reference allows for changes to the dates related to the document review beginning and ending dates.
	If the second return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (See Gladieux, Col. 11-12) a data may be changed and thus a user notification is generated that continues to allow a user review and sign off on the document.
In reference to dependent claim 11, Gladieux teaches:
	The acquirer acquires an instruction to change a setting of a format used for exchanging documents in the subject job step (See Gladieux, Col. 13) a means of receiving a modification to the reviewer’s reviewer type thus generating a notification based on the change made in the settings. Further, the reference allows for changes to the dates related to the document review beginning and ending dates.
	If the second return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (See Gladieux, Col. 11-12) a data may be changed and thus a user notification is generated that continues to allow a user review and sign off on the document.
In reference to dependent claim 12, Gladieux teaches:
	The acquirer also acquires a response document; (See Gladieux, Col. 13) The reviewer signs off on completion of their review and the document is sent back to the document management system. 
	The setting includes a setting concerning a predetermined number of responses or a response period; and (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review.
	If the acquired response document is fewer than the predetermined number of responses or if the response period has not elapsed, the shifting controller continues the subject job step (See Gladieux, Col. 12-13) As presently claimed, continuing the job step is being interpreted as recording the completion of the review for that user upon a user signing off on a review.
In reference to dependent claim 13, Gladieux teaches:
	The acquirer also acquires a response document; (See Gladieux, Col. 13) The reviewer signs off on completion of their review and the document is sent back to the document management system. 
	The setting includes a setting concerning a predetermined number of responses or a response period; and (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review.
	If the acquired response document is fewer than the predetermined number of responses or if the response period has not elapsed, the shifting controller continues the subject job step (See Gladieux, Col. 12-13) As presently claimed, continuing the job step is being interpreted as recording the completion of the review for that user upon a user signing off on a review.
In reference to dependent claim 14, Gladieux teaches:
	A display controller that performs control to display a progress situation of a job on a terminal device used by an operator making a request or a response, the job being conducted in accordance with the plurality of job steps (See Gladieux, Col. 13) a means of providing and displaying a start notification for providing a user with a means to begin the review, a reminder notifications that allows a reviewer to be notified when the job of reviewing is not complete. 
In reference to dependent claim 15, Gladieux teaches:
	 A display controller that performs control to display a progress situation of a job on a terminal device used by an operator making a request or a response, the job being conducted in accordance with the plurality of job steps (See Gladieux, Col. 13) a means of providing and displaying a start notification for providing a user with a means to begin the review, a reminder notifications that allows a reviewer to be notified when the job of reviewing is not complete. 
In reference to dependent claim 16, Gladieux teaches:
	A display controller that performs control to display information indicating the condition on a terminal device used by an operator making a request or a response (See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to dependent claim 17, Gladieux teaches:
	(See Gladieux, Col. 11-14) a means of generating settings data as it relates to a beginning date/time and end date/time for completion of the review. A user can make changes to the date after the document has been sent out to a review. When a user has not signed off on a document to review (i.e. first return condition) and a date/time related to the deadline for the sign-off has not been changed then a job step changes to sending a notification to the reviewer to remind said reviewer that attention should be paid to the task or that the end of the review period has elapsed and to thank them for their effort to review the document and remind them to submit their approver signoff. 
In reference to independent claim 18, the claim recites a system for carrying out similar steps to those found in the method claim 1. Therefore, the claim is rejected under similar rationale.
In reference to independent claim 19, the claim recites a non-transitory computer readable medium with executable instructions for carrying out similar steps to those found in the method claim 1. Therefore, the claim is rejected under similar rationale.


Response to Arguments
6.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant added language related to the shifting controller which states ‘the shifting controller further determining whether a number of response documents or a response period is set in the subject job step, and, when it is determined that the number of response documents or the response period is set, the shifting controller only performs the control to shift the subject job step to the another job after the number of response documents reaches a predetermined number or a predetermined response period elapses.’ The changes required the examiner to withdraw the prior art rejection to Casal and perform a new search.



Conclusion
7.	The examiner recommends added details to the independent claims to further clarify the job steps as well as the tables utilized to carry out applicant’s invention. Also, the alternative language, without further limitations in the independent claim, leaves the claim open to multiple interpretations by the examiner. Therefore, the examiner recommends either modifying the language to further include concepts related to the specific job instead of just including concepts related to ‘a conditional step’. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178